DETAILED ACTION
Disposition of Claims
Claims 12-14, 16-17, and 19-22 were pending.  Claims 1-11, 15, and 18 have been cancelled.  Amendments to claims 12, 16, 20, and 22 are acknowledged and entered.  New claims 23-25 are acknowledged and entered.  Claims 12-14, 16-17, and 19-25 will be examined on their merits. 
 
Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20200046827 A1, Published 02/13/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 07/22/2021 regarding the previous Office action dated 04/22/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented 
  

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection withdrawn.)  The rejection of Claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claim.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-5, 7-13, and 15-18 under 35 U.S.C. 102(a)(1) as being anticipated by Dubensky et. al. (US20140127247A1, Pub. 05/08/2014; hereafter “Dubensky”) is withdrawn in light of the amendments to the claims.  
(Rejection withdrawn.)  The rejection of Claim(s) 12-13, 16-17, and 19-22 under 35 U.S.C. 102(a)(1) as being anticipated by Dubensky et. al. (US20140127247A1, Pub. 05/08/2014; hereafter “Dubensky”) as evidenced by Salvucci et. al. (Salvucci LA, et. al. J Virol. 1995 Feb;69(2):1122-31; hereafter “Salvucci”), is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Dubensky as evidenced by Salvucci as applied to claims 12-13, 16-17, and 19-22 above, and further in view of Shin et. al. (Shin H, et. al. Nature. 2012;491(7424):463–467; hereafter “Shin”) is withdrawn in light of the amendments to the claims.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In light of the amendments to the claims, it does not appear as though the instantly claimed invention is rendered obvious by or anticipated by the prior art.  While the prior art teaches elements of the instant claims, it is not clear there was sufficient motivation to pick and choose the antigens claimed herein.  Eight viral proteins were rationally selected as being highly and selectively recognized by effector CD4+ and CD8+ T cells from naturally “protected” asymptomatic women who, despite being infected, never develop any recurrent herpetic disease (¶[0230-0233]).  Combinations of these antigens as expressed on SAPN (self-assembling protein nanoparticles) showed a synergistic response (Figs. 10-11).   Chentoufi et. al. (Chentoufi AA, et. al. Clin Dev Immunol. 2012;2012:187585. Epub 2012 Mar 26.; CITED ART OF RECORD) notes some of the same claimed HSV antigens would be useful in development of T-cell based HSV vaccines, including UL25, UL46, and UL47 (p. 6, left col., ¶1).  Dasgupta et. al. (Dasgupta G, et. al. J Virol. 2012 Apr;86(8):4358-69. Epub 2012 Feb 8.) also identifies potential T-cell antigens in HSV-1 and HSV-2 seropositive symptomatic and asymptomatic individuals, including UL46 (VP11/12), UL47 (VP13/14), UL48 (VP16), UL49, and UL25 (p. 4367, ¶ bridging cols.; Table 2; p. 4362, rt. col., ¶2).  While Dasgupta notes the usefulness of these antigens in vaccine compositions (p. 4367, rt. col. ¶3) it is not clear the method of delivery of the specific combination of HSV antigens, either the nucleic acid encoding said antigen or the protein antigen itself, was anticipated by or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

Conclusion
Claims 12-14, 16-17, and 19-25 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648